         Case 1:20-cv-00590-WJ-JHR Document 45 Filed 09/21/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     _____________________

JOSEPH SCHAUFF and PEGGY SCHAUFF,

                 Plaintiffs,

        v.                                                                      No. 1:20-CV-590 WJ/JHR

SUSHMA TRIPATHI and LLOYD GLICK,

                 Defendants.


                   MEMORANDUM OPINION AND ORDER
     SETTING ASIDE COURT’S DEFAULT JUDGMENT AGAINST DEFENDANT
                          TRIPATHI (DOC. 42)
                                 and
    ALLOWING DEFENDANT TRIPATHI 60 DAYS IN WHICH TO OBTAIN LEGAL
                           REPRESENTATION

        THIS MATTER comes before the Court sua sponte. In this lawsuit, Plaintiffs are suing

Defendants, who are both proceeding pro se, for allegedly misleading them regarding financial

investments.

        On August 17, 2021, the Court denied Plaintiffs’ motion for default judgment as to

Defendant Glick (Doc. 37) and granted Glick’s request to allow him time to obtain counsel,

allowing him a period of sixty days in which to do so. (Doc. 41).1

        On September 3, 2021, the Court granted Plaintiffs’ motion for default judgment as to

Defendant Tripathi. Doc. 42. However, the Court now revisits that Order and finds that the

default judgment against Defendant Tripathi should be set aside. See Been v. O.K. Indus., 495

F.3d 1217, 1225 (10th Cir. 2007) (a federal district court is free to revisit its interlocutory orders


1
  In the Order allowing Glick’s request for additional time, the Court noted that the request would be considered
solely with respect to Defendant Glick and not Defendant Tripathi, as one defendant could not represent the other.
See Doc. 41 at 2.
       Case 1:20-cv-00590-WJ-JHR Document 45 Filed 09/21/21 Page 2 of 3




at any time before entry of judgment); Miller v. Madison, 2013 WL 2181240, at *2 (N.D.N.Y.

May 20, 2013) (court has authority to vacate default judgment for good cause); Hunt v. Ford

Motor Co., No. 94-3054, 1995 WL 523646, at *3 (10th Cir. Aug. 29, 1995) (setting out factors

for good cause).

       Tripathi had filed a Response to Plaintiffs’ motion for default judgment on September 2,

2021, but the Court did not see this Response because the Clerk’s office received and filed-

stamped the pleading on September 2nd, but did not actually file it on the docket until September

7, 2021 (see electronic filing receipt), which was four days after the Court entered default

judgment against Tripathi. See Doc. 43. Thus, the Court entered default judgment against

Tripathi without the benefit of Tripathi’s Response. Accordingly, the Court entered the default

judgment prematurely and without the benefit of reading Tripathi’s Response.

       In her Response, Tripathi mainly argues the merits of her case, but she also requests an

extension of time in which to find legal representation. Id. at 1 (“grant me an extension of time

to find an attorney at law in New Mexico whom I can afford in order that I may file a proper

answer to Plaintiffs' Motion for Summary Judgment”). The Court has allowed Defendant Glick

an extension of time in which to find legal representation, and so the Court will allow Defendant

Tripathi the same, and for the same period of time which is sixty (60) days from the entry of

this Order.

       THEREFORE, the Court:

       (1) sets aside its Memorandum Opinion and Order Granting Plaintiffs’ Motion for

Default Judgment as to Defendant Tripathi (Doc. 42); and

       (2) hereby allows Defendant Tripathi a period of sixty (60) days from the day this

Order is entered in which to obtain legal representation to defend her in this lawsuit.



                                                2
       Case 1:20-cv-00590-WJ-JHR Document 45 Filed 09/21/21 Page 3 of 3




       The Court’s objective is to allow both Defendants to obtain legal representation in order

to move this case along more efficiently, and not for the purpose of delaying its resolution. The

complaint in this case was filed on June 19, 2020—well over a year ago—and Defendants should

have come to the realization long before that they should seek legal representation. Thus, the

Court is not inclined to further extend the time to obtain legal representation longer than

60 days and so both Defendants are advised that they should work diligently to find counsel

within the time deadlines established by the Court.



       IT IS SO ORDERED.



                             _______________________________________
                             WILLIAM P. JOHNSON
                             CHIEF UNITED STATES DISTRICT JUDGE




                                               3
